Citation Nr: 0913403	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to 
February 1997.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The Veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder.  

After the hearing, the Veteran submitted additional medical 
evidence, which has not been reviewed by the RO, with a 
waiver of initial RO consideration of these records.  In 
addition, the Board received a statement from the Veteran in 
January 2008.  This statement has not been reviewed by the 
RO.  In the March 2009 Written Brief Presentation, the 
Veteran, through his representative, also waived initial RO 
consideration of this evidence.

During the appeal, the Veteran indicated that he has been 
told by a neurologist that he has epileptic seizures as a 
result of his service-connected migraine headaches.  See 
October 2007 video conference hearing transcript and January 
2008 statement.  Although the Veteran has previously been 
denied service connection for epilepsy, the issue of service 
connection for epilepsy as secondary to the service-connected 
migraine headaches has not previously been adjudicated and is 
not before the Board at this time.  Accordingly, such issue 
is referred to the RO for any necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the current 30 percent evaluation 
assigned for his migraine headaches does not accurately 
reflect the severity of his condition.  The Board is of the 
opinion that further development is required before the Board 
decides this appeal.  In this regard, the Board notes that 
the most recent VA examination in connection with the 
Veteran's service-connected migraine headaches was conducted 
in December 2004.  The Veteran has indicated that his 
condition has worsened since that time.  

At the time of the December 2004 VA examination, the Veteran 
reported experiencing a constant tension in his head and full 
blown migraine headaches 2-3 times per week, which usually 
lasted approximately 1-2 days, with severe pain for 1-2 
hours, relieved by lying down and taking pain medication.  He 
also reported occasionally missing school or work because of 
headaches, and experiencing vision changes, but also 
indicated that he was able to avoid a full-blown migraine if 
he took his medication.  The Veteran indicated that his 
migraines were vastly improved and well controlled due to his 
medication regiment of Maxalt and Midrin.

The most current medical evidence of record are August 2007 
treatment records from the Vanderbilt University Medical 
Center.  These records show that the Veteran's migraines were 
under control with his medication regimen of Maxalt and 
Midrin taken as needed.  However, during his October 2007 
video conference hearing, the Veteran testified that he had 
headaches continuously, and that during the last several 
years, he couldn't remember going a week without a headache.  
He also testified that the frequency of his headaches varied, 
but that they were gradually getting worse over time.  The 
Veteran also testified that risk factors associated with his 
seizure disorder limit the frequency with which he can use 
medications such as Maxalt to relieve his symptoms.  The 
Veteran testified further that he experienced incapacitating 
headaches, which caused him to stay home from work 5-6 times 
per year, and that often times, there is a decrease in his 
work efficiency due to his headaches.

In a January 2008 statement, the Veteran indicated that the 
frequency (sometimes often, sometimes not), duration 
(sometimes lasting for weeks, sometimes occurring 6-8 weeks 
apart) and severity (sometimes severe and sometimes not) of 
his headaches varied, but that more often than not, he had a 
headache of some sort.  He also claimed that the older he 
got, the more often his headaches occurred.  However, later 
in his statement, he stated specifically that he experienced 
a major migraine headache on average of twice a month.  In 
addition, the Veteran claimed that he missed a fair amount of 
days from work due to his migraine headaches, contending that 
rarely did a pay period pass that he didn't need to take a 
day off for a migraine headaches or a doctor's appointment.  

July and October 2004 statements from J.H., MD who treated 
the Veteran for his headaches, indicate that the Veteran's 
migraine headaches were severe and daily.

The Board finds that the evidence of record regarding the 
severity and frequency of the Veteran's migraine headaches is 
unclear and contradictory.  Furthermore, as noted above, the 
Veteran was last examined for rating purposes in December 
2004, more than four years ago.  To ensure that the record 
reflects the current severity of the disability, the Board 
finds that a more contemporaneous examination, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the Veteran's disability.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).

The Board notes that the claims file is negative for any 
medical records, either VA or private, dated since 2007. 

Also, the Board notes that the Veteran has not been provided 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002).  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, the transcript of the October 2007 video hearing 
provides information that the Veteran was submitting to the 
Board on that date a leave and earnings statement from his 
employer, with a waiver of RO consideration.  This additional 
evidence, however, has not been associated with the Veteran's 
claims folder.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) as required by 
Vazquez-Flores v. Peake.

2.  Ask the Veteran to provide another 
copy of the earnings and leave statement 
submitted to the Board at the October 2007 
hearing.

3.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, VA 
and private, who have treated him for his 
migraine headaches since 2007.  After 
securing any necessary authorizations, the 
RO should request copies of all indicated 
records which have not been previously 
secured and associate them with the claims 
folder.

4.  Schedule the Veteran for an 
examination to determine the nature, 
severity, and frequency of his migraine 
headaches.  The claims folder must be made 
available to and reviewed by the examiner, 
and any indicated studies should be 
performed.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The examiner should also 
provide an opinion concerning the impact 
of the service- connected disability on 
the Veteran's ability to work.

5.  Readjudicate the Veteran's claim based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




